Exhibit 10-BBw

 
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
among
SUNTRUST BANK
as Borrower,
THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO,
as Lenders,
and
SUNTRUST EQUITY FUNDING, LLC,
as Administrative Agent for the Lenders
Dated as of June 27, 2013





 
 
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page





Section 1.DEFINITIONS    1
1.1Definitional Provisions.    1
1.2Defined Terms    1
Section 2.AMOUNT AND TERMS OF COMMITMENTS    2
2.1Commitments    2
2.2Notes    2
2.3Procedure for Borrowing; Amounts of Borrowings    3
2.4Prepayments and Payments    3
2.5Interest Rates and Payment Dates    4
2.6Computation of Interest    5
2.7Pro Rata Treatment and Payments    5
Section 3.CONDITIONS PRECEDENT    6
3.1Conditions to Effectiveness    6
3.2Conditions to the Loan    6
Section 4.COVENANTS    7
4.1Further Assurances    7
Section 5.EVENTS OF DEFAULT    7
Section 6.THE ADMINISTRATIVE AGENT    10
6.1Appointment and Authorization of Administrative Agent    10
6.2Delegation of Duties    10
6.3Liability of Administrative Agent    10
6.4Reliance by Administrative Agent    10
6.5Notice of Default    11
6.6Credit Decision; Disclosure of Information by Administrative Agent    11
6.7Indemnification of Administrative Agent    12
6.8Administrative Agent in Individual Capacity    12
6.9Successor Administrative Agent    13
6.10Collateral Matters    13
Section 7.MATTERS RELATING TO PAYMENT AND COLLATERAL    15
7.1Collection of Payments and Other Amounts    15
7.2Certain Remedial Matters    17
7.3Release of Properties, etc    17
7.4Excepted Payments    17
Section 8.MISCELLANEOUS    18
8.1Amendments and Waivers    18
8.2Notices    18
8.3No Waiver; Cumulative Remedies    18
8.4Survival of Representations and Warranties    18
8.5Payment of Expenses and Taxes    18
8.6Successors and Assigns; Participations and Assignments    18
8.7Participations    18
8.8Assignments; Additional Commitment    19
8.9The Register; Disclosure    21

 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



8.10Adjustments    21
8.11Counterparts    22
8.12Severability    22
8.13Integration    22
8.14GOVERNING LAW; WAIVER OF JURY TRIAL    22
8.15Submission To Jurisdiction; Waivers    22
8.16Acknowledgments    23
8.17Nonrecourse    23
8.18Usury Savings Clause    24






Schedule 1.2
Exhibit A    SERIES A NOTE
Exhibit B    SERIES B NOTE
Exhibit C    ASSIGNMENT AND ACCEPTANCE
SCHEDULE 1 TO ASSIGNMENT AND ACCEPTANCE RELATING TO THE CREDIT AGREEMENT



 
ii
 




--------------------------------------------------------------------------------

Exhibit 10-BBw

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 27, 2013, is
among SUNTRUST BANK (the “Borrower”), the several banks and other financial
institutions from time to time parties to this Agreement (the “Lenders”), and
SUNTRUST EQUITY FUNDING, LLC, a Delaware limited liability company, as
Administrative Agent.
WHEREAS, Borrower, the several banks and other financial institutions party
thereto and the Administrative Agent entered into that certain Third Amended and
Restated Credit Agreement dated as of June 27, 2008 (as further amended prior to
the date hereof, the “Existing Credit Agreement”); and
WHEREAS, the parties desire to amend and restate the Existing Credit Agreement
in its entirety, as hereinafter set forth;
NOW, THEREFORE, the Existing Credit Agreement is hereby amended and restated in
its entirety, and the parties hereby agree as follows:
Section 1.DEFINITIONS
1.1    Definitional Provisions.
(a)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(b)    All accounting terms used herein shall have the respective meanings given
to them in accordance with GAAP, unless otherwise provided herein. All
computations and determinations for purposes of determining compliance with the
financial requirements of this Agreement shall be made in accordance with GAAP,
unless otherwise provided herein.
(c)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms or such terms.
1.2    Defined Terms. Each capitalized term used in this Agreement and not
otherwise defined herein shall have the meaning ascribed thereto in Appendix A
to the Participation Agreement (defined below).
(a)    “Agreement” shall mean this Fourth Amended and Restated Credit Agreement,
as further amended, supplemented, restated or otherwise modified from time to
time in accordance with the terms hereof, and includes the Existing Credit
Agreement for the period that it was in effect.
(b)    “Participation Agreement” means the Fourth Amended and Restated
Participation Agreement dated as of the date hereof among Tech Data Corporation,
as Lessee, the Lessor, the Lenders party thereto from time to time, and SunTrust
Equity Funding, LLC, as the Administrative Agent, as such agreement may be
further amended, modified, restated or supplemented from time to time in
accordance with the terms thereof.
SECTION 2.     AMOUNT AND TERMS OF COMMITMENTS
2.1    Commitments.
(c)    Subject to the terms and conditions hereof, each Lender severally agrees
to make and/or to continue, as applicable, Series A Loans and Series B Loans to
the Borrower on the Restatement Effective Date for the purpose of realigning the
outstanding Loans and Lessor Fundings with the Commitments, as amended and
restated pursuant to this Agreement and the other Operative Agreements, and to
make Series A Loans and Series B Loan on each subsequent Funding Date in an
aggregate principal amount as to each Category of Loans outstanding not to
exceed such Lender’s Commitment applicable to such Category of Loans; provided
that (i) after giving effect to any Loan, the aggregate outstanding principal
amount of all Loans of a specified Category shall not exceed the Total
Commitment for such Category, (ii) all borrowings under this Section 2.1(a)
shall be allocated in accordance with the definitions of Series A Loans and
Series B Loans and (iii) no Lender shall have any obligation to make any Loan
after the Construction Period Termination Date.
(d)    The Loans may be Base Rate Loans or Eurodollar Loans having an Interest
Period of one, two, three, four or six months, as specified in the definition of
“Interest Period,” subject only to the limitations specified in such definition
and to the provisions of Sections 2.6(c) hereof and Sections 3.2(e) and 10.4 of
the Participation Agreement. Any Loan other than a Eurodollar Loan shall
constitute a Base Rate Loan.
2.2    Notes. The Loans made by each Lender shall be evidenced by (i) in the
case of Series A Loans, a promissory note of the Borrower, substantially in the
form of Exhibit A (the “Series A Note”), and (ii) in the case of Series B Loans,
a promissory note of the Borrower, substantially in the form of Exhibit B (the
“Series B Note” and together with the Series A Notes, the “Notes”), in each case
with appropriate insertions as to date and principal amount, payable to the
order of the Agent (for the pro rata benefit of the Lenders) and in a principal
amount equal to the applicable aggregate Commitments of the Lenders. The Agent
is hereby authorized to record the date, Type and amount of each Loan made by
the Lenders, each continuation thereof, each conversion of all or a portion
thereof to another Type, and the date and amount of each payment or prepayment
of principal thereof on the schedule annexed to and constituting a part of any
of the Notes, and any such recordation shall constitute prima facie evidence of
the accuracy of the information so recorded, provided that the failure to make
any such recordation or any error in such recordation shall not affect the
Borrower’s obligations hereunder or under such Note. Each Note shall (i) be
dated the Restatement Effective Date, (ii) be stated to mature on the Maturity
Date, and (iii) provide for the payment of interest in accordance with Section
2.5.
2.3    Procedure for Borrowing; Amounts of Borrowings.
(a)    The Borrower may borrow under the Commitments on each Funding Date
pursuant to the terms of Section 3.2 of the Participation Agreement, provided
that the Borrower shall give the Administrative Agent irrevocable notice (which
must be received by the Administrative Agent (i) prior to 11:00 A.M., New York
time, three Business Days prior to the requested Borrowing Date if all or any
part of the requested Loans are to be Eurodollar Loans, or (ii) prior to 11:00
A.M., New York time one (1) Business Day prior to the requested Borrowing Date
with respect to any Loans that are to be Base Rate Loans) specifying (A) the
amount to be borrowed (which on any date, when combined with the then
outstanding Loans, shall not be in excess of the then aggregate Commitments of
the Lenders), (B) the requested Borrowing Date (which shall be a Business Day
occurring on or before the Construction Period Termination Date), (C) whether
the borrowing is to be of Eurodollar Loans, Base Rate Loans or a combination
thereof, (D) if the borrowing is to be a combination of Eurodollar Loans and
Base Rate Loans, the respective amounts of each Type of Loan and (E) if the
borrowing is to be of Eurodollar Loans, the Interest Period applicable thereto.
Pursuant to the terms of the Participation Agreement, the Borrower shall be
deemed to have delivered such notice upon the delivery of a notice by the Lessee
containing such required information. Upon receipt of such notice from the
Borrower, the Administrative Agent shall promptly notify each Lender thereof.
Subject to the terms and conditions hereof (including specifically without
limitation Section 3.2), each Lender will make the amount of its pro rata share
of such borrowing of each Category available to the Administrative Agent for the
account of the Borrower at the office of the Administrative Agent specified in
Section 9.2 prior to 2:00 P.M., New York time, on the Funding Date requested by
the Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting an account designated by the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Lenders and in like funds as received by the Administrative Agent.
No amount of any Loan which is repaid or prepaid may be reborrowed hereunder. To
the extent that the borrowing requested on the Restatement Effective Date
includes Loans from any Lender that are to be continued, such Lender shall not
be required to fund the principal of such continued Loans and such principal
shall remain outstanding.
(b)    The aggregate amount of any borrowing constituting a Eurodollar Loan and
any conversion thereof shall be in an amount (which, when aggregated with the
related Eurodollar Lessor Funding) is at least $5,000,000.
2.4    Prepayments and Payments.
(a)    The Borrower may at any time and from time to time prepay the Loans, in
whole or in part, without premium or penalty (subject to compliance with
Sections 10.3(b) and 10.5 of the Participation Agreement), upon at least three
(3) Business Days’ irrevocable notice to the Administrative Agent, specifying
the date and amount of prepayment and whether the prepayment is of Eurodollar
Loans, Base Rate Loans or a combination thereof, and, if a combination thereof,
the amount allocable to each; provided that all prepayments of Loans shall be
applied pro rata between Series A Loans (aggregated as a single amount) and
Series B Loans (aggregated as a single amount). Upon receipt of any such notice
the Administrative Agent shall promptly notify each Lender thereof. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein. Amounts prepaid may not be reborrowed.
(b)    If on any date the Administrative Agent or the Lessor shall receive any
payment in respect of (i) any Casualty or Condemnation pursuant to Section
15.1(a) or 15.1(g) of the Lease (excluding any payments in respect thereof which
are payable to Lessee in accordance with the Lease), (ii) the Termination Value
of any Property in connection with the delivery of a Termination Notice pursuant
to Article XVI of the Lease, (iii) the Termination Value of any Property in
connection with the exercise of the option to purchase any Property under
Section 17.11 of the Lease, (iv) the Termination Value of any Property in
connection with the exercise of a Purchase Option under Section 20.1(a) or (b)
of the Lease or the exercise of the option of the Lessee to transfer the
Properties to a third party pursuant to Section 20.1 of the Lease, (v) the
Excess Land Purchase Price in connection with a purchase of Excess Land pursuant
to Section 20.1(c) of the Lease or (vi) the Construction Purchase Price for the
Expansion Property pursuant to Section 3.4 or 5.3(b) of the Construction Agency
Agreement, then in each case, the Borrower shall be required to prepay the
principal balance of the Loans and Lessor Fundings on such date (such prepayment
to be applied pro rata as between Series A Loans and A Allocated Amount
(aggregated as a single amount) and Series B Loans and B Allocated Amount
(aggregated as a single amount)) in an amount equal to such payment.
(c)    Each prepayment of the Loans pursuant to Section 2.4(b) shall be
allocated to reduce the Loan Property Cost of the affected Property. Each
prepayment of the Loans pursuant to Section 2.4(a) shall be allocated to reduce
the respective Loan Property Costs of all Properties pro rata according to the
Loan Property Costs of such Properties immediately before giving effect to such
prepayment. Each prepayment of the Loans pursuant to Section 2.4(a) or 2.4(b)
shall be accompanied by a simultaneous prepayment of accrued interest on such
Loan and Yield on such Lessor Fundings and the simultaneous payment of any
amounts payable under Section 10.5 of the Participation Agreement in connection
with the prepayment of such Loan and Lessor Fundings.
(d)    The outstanding principal amount of the Loans shall be due and payable in
full to the Agent for the benefit of each Lender on the Maturity Date, or
earlier as specified herein or in any other Operative Agreement.
2.5    Interest Rates and Payment Dates.
(a)    Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate for such day for such Loan.
(b)    Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate.
(c)    If all or a portion of (i) the principal amount of any Loan, (ii) any
interest payable on any Loan or (iii) any other amount payable hereunder shall
not be paid when due (subject to applicable grace periods) (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum which is the lesser of (x) the interest rate
applicable to such Loan (or in the case of the foregoing clause (iii), the Base
Rate) plus 2% and (y) the highest interest rate permitted by applicable law, in
each case from the date of such non‑payment until such amount is paid in full
(whether after or before judgment). In addition, if any Lease Event of Default
has occurred and is continuing, each outstanding Loan shall bear interest at the
lesser of (A) the interest rate applicable to such Loan plus 2% or (B) the
highest interest rate permitted by applicable law, in each case so long as such
Lease Event of Default is continuing.
(d)    Subject to Section 3.2(e) of the Participation Agreement, interest shall
be payable in arrears on each Scheduled Interest Payment Date, provided that (i)
interest accruing pursuant to paragraph (c) of this Section 2.5 shall be payable
from time to time on demand and (ii) each prepayment of any Loan shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.
2.6    Computation of Interest.
(a)    Interest shall be calculated on the basis established in Section 11.16 of
the Participation Agreement, with respect to the length of a “year” and the
number of days for which interest is accrued. The Administrative Agent shall as
soon as practicable notify the Borrower and the Lenders of each determination of
a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate, or the Reserve Requirement, shall become effective as
of the day on which such change in the Base Rate or Reserve Requirement becomes
effective. The Administrative Agent shall as practicable notify the Borrower and
the Lenders of the effective date and the amount of each such change in interest
rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.
(c)    If the Eurodollar Rate cannot be determined by the Administrative Agent
in the manner specified in the definition of the term “Eurodollar Rate”
referenced in Appendix A to the Participation Agreement, the Administrative
Agent shall give facsimile, e-mail or telephonic notice thereof to the Borrower
and the Lenders as soon as practicable thereafter. Until such time as the
Eurodollar Rate can be determined by the Administrative Agent in the manner
specified in such definition of such term, no further Eurodollar Loans shall be
made or continued as such at the end of the then current Interest Period and all
Loans shall continue as Base Rate Loans.
2.7    Pro Rata Treatment and Payments.
(a)    The borrowing by the Borrower from the Lenders hereunder shall be made
pro rata according to the respective Commitment Percentages of such Category of
the Lenders. Each payment (including each prepayment) by the Borrower on account
of principal of and interest on the Series A Loans or the Series B Loans, as the
case may be, shall be made pro rata according to the respective outstanding
principal amounts of the Loans of each such Category then held by each Lender.
All payments (including prepayments) to be made by the Borrower hereunder and
under the Notes, whether on account of principal, interest or otherwise, shall
be made without setoff, counterclaim or other defense and shall be made prior to
12:00 Noon, New York time, on the due date thereof to the Administrative Agent,
for the account of the Lenders, at the Administrative Agent’s office specified
in Section 9.2, in Dollars and in immediately available funds. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. If any payment hereunder becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day; provided, however, if such payment includes an
amount of interest calculated with reference to the Eurodollar Rate and the
result of such extension would be to extend such payment into another calendar
month, then such payment shall be made on the immediately preceding Business
Day. In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.
(b)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make its share of such
borrowing available to the Administrative Agent, the Administrative Agent may
assume that such Lender is making such amount available to the Administrative
Agent, and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon at a rate equal to the daily average Federal Funds
Rate for the period until such Lender makes such amount immediately available to
the Administrative Agent. A certificate of the Administrative Agent submitted to
any Lender with respect to any amounts owing under this Section 2.7(b) shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
as set forth above on demand from the Borrower.
SECTION 3.     CONDITIONS PRECEDENT
3.1    Conditions to Effectiveness. The effectiveness of this Agreement is
subject to the satisfaction of all conditions precedent set forth in Section 4
of the Participation Agreement required to be satisfied on or prior to the
Restatement Effective Date and to the receipt by the Administrative Agent of the
Notes, duly executed by the Borrower.
3.2    Conditions to the Loans. The agreement of each Lender to make the Loans
requested to be made and/or continued by it on the Restatement Effective Date
and to make the Loans requested to be made by it on each other Funding Date is
subject to the satisfaction of the following conditions precedent:
(c)    Representations and Warranties. Each of the representations and
warranties made by the Borrower in or pursuant to the Operative Agreements shall
be true and correct in all material respects on and as of such Funding Date as
if made on and as of such date, except to the extent that such representations
and warranties expressly relate to an earlier date.
(d)    Participation Agreement. The conditions precedent set forth in Section
4.4 and, in the case of the Restatement Effective Date, Section 4.3, of the
Participation Agreement shall have been satisfied.
SECTION 4.     COVENANTS
So long as any Loan or Note remains outstanding and unpaid or any other amount
is owing to any Lender or the Administrative Agent hereunder or under any other
Operative Agreement and so long as the Commitments have not been terminated:
4.1    Further Assurances. At any time and from time to time, upon the written
request of the Administrative Agent, and at the sole expense of the Borrower (or
Lessee to the extent Lessee is obligated for such costs pursuant to the
Operative Agreements), the Borrower will promptly and duly execute and deliver
such further instruments and documents and take such further action as the
Administrative Agent or the Majority Financing Parties may reasonably request
for the purpose of obtaining or preserving the full benefits of this Agreement
and the other Operative Agreements and of the rights and powers herein or
therein granted.
SECTION 5.     EVENTS OF DEFAULT
Upon the occurrence of any of the following specified events (each an “Event of
Default”):
(e)    The Borrower shall, except as provided in paragraph (c), default in the
payment when due of any principal or interest on any Loan; or
(f)    Except as provided in paragraphs (a) and (c), the Borrower shall fail to
make the payment of any amount due and payable owing under any of the Operative
Agreements within five (5) Business Days after receipt of notice that such
payment is due; or
(g)    The Borrower shall default in the payment of any amount due on the
Maturity Date owing under any Operative Agreements; or
(h)    The Borrower shall default in the due performance or observance by it of
any term, covenant or agreement contained in any Operative Agreement to which it
is a party (other than those referred to in paragraphs (a), (b) and (c) above),
provided that in the case of any such default under Section 4.1, such default
shall continue for a period of at least thirty (30) days after notice to the
Borrower and the Lessee by the Administrative Agent or the Majority Financing
Parties; or
(i)    Any representation, warranty or statement made or deemed made by the
Borrower herein or in any other Operative Agreement, or by the Borrower or the
Lessee in the Participation Agreement, the Lease or in any statement or
certificate delivered or required to be delivered pursuant hereto or thereto,
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or
(j)    There shall have occurred and be continuing:
(i)    any Lease Event of Default or other “Event of Default” (as defined in the
Participation Agreement); or
(ii)    a default by the Borrower in the due performance or observance by it of
any term, covenant or agreement contained in the Participation Agreement to or
for the benefit of the Administrative Agent or a Lender, provided that in the
case of this clause (ii), such default shall continue unremedied for a period of
at least thirty (30) days after notice to the Lessor and the Lessee by the
Administrative Agent or the Majority Financing Parties; or
(k)    The Borrower shall be unable to pay its debts generally as they become
due; file a petition to take advantage of any insolvency statute; make an
assignment for the benefit of its creditors; commence a proceeding for the
appointment of a receiver, trustee, liquidator or conservator of itself or of
the whole or any substantial part of its property; file a petition or answer
seeking liquidation, reorganization or arrangement or similar relief under the
federal bankruptcy laws or any other applicable law or statute; or
(l)    Any court of competent jurisdiction shall enter an order, judgment or
decree appointing a custodian, receiver, trustee, liquidator or conservator of
the Borrower or of the whole or any substantial part of its properties and such
order, judgment or decree continues unstayed and in effect for a period of
ninety (90) days, or approve a petition filed against the Borrower seeking
liquidation, reorganization or arrangement or similar relief under the federal
bankruptcy laws or any other applicable law or statute of the United States of
America or any state, which petition is not dismissed within ninety (90) days;
or if, under the provisions of any other law for the relief or aid of debtors, a
court of competent jurisdiction shall assume custody or control of the Borrower
or of the whole or any substantial part of its properties, which control is not
relinquished within ninety (90) days; or if there is commenced against the
Borrower any proceeding or petition seeking reorganization, arrangement or
similar relief under the federal bankruptcy laws or any other applicable law or
statute of the United States of America or any state which proceeding or
petition remains undismissed for a period of ninety (90) days; or if the
Borrower takes any action to indicate its consent to or approval of any such
proceeding or petition; or
(m)    Any Security Document shall cease to be in full force and effect, or
shall cease to give the Administrative Agent the Liens, rights, powers and
privileges purported to be created thereby, in favor of the Administrative Agent
on behalf of itself and the Lenders, superior to and prior to the rights of all
third Persons and subject to no other Liens (except Permitted Liens); or
(n)    The Lease, the Guaranty or any other Operative Agreement shall cease to
be enforceable against the Lessee or any Guarantor; or
(o)    Any default by any party shall have occurred and be continuing under any
lease or sublease (other than the Lease or any sublease by Lessee permitted
under Section 24.2(b) of the Lease) of any portion of any Property;
then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (g) or (h) above with respect to the Borrower, the Commitments
shall automatically and immediately terminate and the Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement, the
Notes and any other Operative Agreements, shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: with the consent of the Majority Financing
Parties, the Administrative Agent may, or upon the request of the Majority
Financing Parties, the Administrative Agent shall, by notice to the Borrower,
declare the Commitments to be terminated and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement, the Notes
and any other Operative Agreements, to be due and payable forthwith, whereupon
the same shall immediately become due and payable (any of the foregoing
occurrences or actions referred to in clause (A) or (B) above, being referred to
as an “Acceleration”). Except as expressly provided above in this Section 5,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived.
Upon the occurrence of any Event of Default and at any time thereafter so long
as any Event of Default shall be continuing, the Administrative Agent may, and
upon the written instructions of the Majority Financing Parties shall, exercise
any or all of the rights and powers and pursue any or all of the remedies
available to it hereunder and under the other Operative Agreements and the Lease
and shall have any and all rights and remedies available under the Uniform
Commercial Code or any other provision of law (all such remedies being
cumulative and in addition to any other remedies that may be available).
Upon the occurrence of any Event of Default and at any time thereafter so long
as any Event of Default shall be continuing, the Administrative Agent may, and
upon request of the Majority Financing Parties shall, proceed to protect and
enforce this Agreement, the Notes, the Lease and the other Operative Agreements
by one or more suits or proceedings in equity, at law or in bankruptcy, whether
for the specific performance of any covenant or agreement contained therein or
in execution or aid of any power granted therein, or for foreclosure thereunder,
or for the appointment of a receiver for any Property, or for the recovery of
judgment for any indebtedness secured thereby, or for the enforcement of any
other remedy available under applicable laws.
The Borrower shall be liable for any and all accrued and unpaid amounts due
hereunder before, during or after the exercise of any of the foregoing remedies,
including without limitation all reasonable legal fees and other reasonable
costs and expenses incurred by the Administrative Agent or any Lender by reason
of the occurrence of any Event of Default or the exercise of remedies with
respect thereto.
SECTION 6.     THE ADMINISTRATIVE AGENT
6.1    Appointment and Authorization of Administrative Agent. Each Lender hereby
confirms the appointment of SunTrust Equity Funding, LLC as Administrative
Agent. Each Lender hereby irrevocably (subject to Section 6.9) appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Operative Agreement
and to exercise such powers and perform such duties as are expressly delegated
to it by the terms of this Agreement or any other Operative Agreement, together
with such powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Operative Agreement, Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Operative Agreement or otherwise exist against
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement or any other Operative Agreement
with reference to Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
6.2    Delegation of Duties. Administrative Agent may execute any of its duties
under this Agreement or any other Operative Agreement by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Administrative Agent shall not
be responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct.
6.3    Liability of Administrative Agent. No Administrative Agent-Related Person
shall (i) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Operative Agreement or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct in connection with its duties expressly set forth herein), or
(ii) be responsible in any manner to any Financing Party or participant for any
recital, statement, representation or warranty made by any Lessee/Borrower Party
or any officer of any of the foregoing, contained in this Agreement or in any
other Operative Agreement, or in any certificate, report, statement or other
document referred to or provided for in, or received by Administrative Agent
under or in connection with, this Agreement or any other Operative Agreement, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Operative Agreement, or for any failure of any
Lessee/Borrower Party or any other party to any Operative Agreement to perform
its obligations hereunder or thereunder. No Administrative Agent-Related Person
shall be under any obligation to any Financing Party or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Operative Agreement,
or to inspect the properties, books or records of Lessee/Borrower Party or any
Subsidiary or affiliate thereof.
6.4    Reliance by Administrative Agent.
(a)    Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Lessee/Borrower Party), independent
accountants and other experts selected by Administrative Agent. Administrative
Agent shall be fully justified in failing or refusing to take any action under
any Operative Agreement unless it shall first receive such advice or concurrence
of the Majority Financing Parties as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Financing
Parties against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Operative Agreement in accordance with a
request or consent of the Majority Financing Parties or all Financing Parties,
if required hereunder, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all Financing Parties and participants.
Where this Agreement expressly permits or prohibits an action unless the
Majority Financing Parties otherwise determine, and in all other instances,
Administrative Agent may, but shall not be required to, initiate any
solicitation for the consent or a vote of Financing Parties.
(b)    For purposes of determining compliance with the conditions specified in
Sections 3 and 4 of the Participation Agreement, and Section 3 hereof, each
Financing Party and participant shall be deemed to have consented to, approved
or accepted or to be satisfied with, each document or other matter either sent
by Administrative Agent to each Financing Party for consent, approval,
acceptance or satisfaction, or required thereunder to be consented to or
approved by or acceptable or satisfactory to a Financing Party.
6.5    Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest and fees required
to be paid to Administrative Agent for the account of the Lenders, unless
Administrative Agent shall have received written notice from a Lender, Borrower
or Lessee referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. Administrative
Agent will notify the Financing Parties of its receipt of any such notice.
Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Majority Financing Parties in
accordance with Section 8; provided, however, that unless and until
Administrative Agent has received any such direction, Administrative Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interest of the Financing Parties.
6.6    Credit Decision; Disclosure of Information by Administrative Agent. Each
Lender and participant acknowledges that no Administrative Agent-Related Person
has made any representation or warranty to it, and that no act by Administrative
Agent hereinafter taken, including any consent to and acceptance of any
assignment or review of the affairs of any Lessee/Borrower Party or any of its
Subsidiaries or Affiliates, shall be deemed to constitute any representation or
warranty by any Administrative Agent-Related Person to any Lender or participant
as to any matter, including whether Administrative Agent-Related Persons have
disclosed material information in their possession. Each Lender, including any
Lender by assignment, and each participant represents to Administrative Agent
that it has, independently and without reliance upon any Administrative
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of each Lessee/Borrower Party and its Subsidiaries and
Affiliates, and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to any Lessee/Borrower Party hereunder. Each Lender and
participant also represents that it will, independently and without reliance
upon any Administrative Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Operative Agreements, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of each Lessee/Borrower Party and its Subsidiaries and
Affiliates. Except for notices, reports and other documents expressly required
to be furnished to Lenders by Administrative Agent herein, Administrative Agent
shall not have any duty or responsibility to provide any Lender or participant
with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Lessee/Borrower Party or any of its Subsidiaries or Affiliates which may come
into the possession of any Administrative Agent-Related Person.
6.7    Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Administrative Agent-Related Person (to the extent not reimbursed by or on
behalf of any Lessee/Borrower Party and without limiting the obligation of any
Lessee/Borrower Party to do so), pro rata, and hold harmless each Administrative
Agent-Related Person from and against any and all Indemnified Claims incurred by
it; provided, however, that no Lender shall be liable for the payment to any
Administrative Agent-Related Person of any portion of such Indemnified Claims
resulting from such Person’s gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions of the Majority
Financing Parties shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Operative Agreement,
or any document contemplated by or referred to herein, to the extent that
Administrative Agent is not reimbursed for such expenses by or on behalf of any
Lessee/Borrower Party. The undertaking in this Section shall survive the payment
of all obligations of any Person hereunder or under any other Operative
Agreement and the resignation or replacement of Administrative Agent.
6.8    Administrative Agent in Individual Capacity. SunTrust Equity Funding, LLC
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with any Lessee/Borrower Party and its Subsidiaries and Affiliates as though
SunTrust Equity Funding, LLC were not Administrative Agent hereunder and without
notice to or consent of Lenders. Lenders and participants acknowledge that,
pursuant to such activities, SunTrust Equity Funding, LLC or its Affiliates may
receive information regarding any Lessee/Borrower Party or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of any Lessee/Borrower Party or such Affiliate) and acknowledge that
Administrative Agent shall be under no obligation to provide such information to
them. The Lenders hereby acknowledge that the Borrower is an Affiliate of the
Administrative Agent; with respect to its rights as Lessor under the Operative
Agreement, SunTrust Bank shall have the same rights and powers under this
Agreement and the other Operative Agreements as any other Financing Party (as
the case may be) and may exercise the same as though its Affiliate were not
Administrative Agent.
6.9    Successor Administrative Agent. Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Financing Parties. If
Administrative Agent resigns under this Agreement, the Majority Financing
Parties shall appoint from among the Lenders a successor administrative agent
for the Lenders which successor administrative agent must be consented to by
Lessee at all times other than during the existence of a Lease Event of Default
(which consent of Lessee shall not be unreasonably withheld or delayed). If no
successor administrative agent is appointed prior to the effective date of the
resignation of Administrative Agent, Administrative Agent may appoint, after
consulting with the Financing Parties and Lessee, a successor administrative
agent from among the Financing Parties. Upon the acceptance of its appointment
as successor administrative agent hereunder, such successor administrative agent
shall succeed to all the rights, powers and duties of the retiring
Administrative Agent and the term “Administrative Agent” shall mean such
successor administrative agent and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 6 and Sections 6 and 10 of
the Participation Agreement shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent (whether by failure to obtain Lessee consent or otherwise)
by the date which is 30 days following a retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and Lenders shall perform all of the
duties of Administrative Agent hereunder until such time, if any, as the
Majority Financing Parties appoint a successor agent as provided for above.
6.10    Collateral Matters.
(a)    Each Lender hereby irrevocably (subject to Section 6.9) appoints,
designates and authorizes Administrative Agent to take such action on its behalf
and on behalf of any other Financing Party under the provisions of this
Agreement and each other Operative Agreement and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Operative Agreement, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Operative Agreement,
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein and in any other Security Document to which it is a
party, nor shall Administrative Agent have or be deemed to have any fiduciary
relationship with any Financing Party or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Operative Agreement or otherwise exist against
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement with reference to Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties. Without limiting the generality of Section 6.8, each Lender hereby
acknowledges and agrees that the Administrative Agent is acting as a collateral
agent for itself and the Financing Parties under the Security Documents; and
each Lender hereby authorizes the Administrative Agent to carry out all those
obligations and the Administrative Agent shall be entitled to all the rights and
benefits of the collateral agent described in the Security Documents to which it
is a party. Administrative Agent shall have all of the benefits and immunities
(i) provided to Administrative Agent in this Section 6 with respect to the
Operative Agreements and the transactions contemplated therein, including
without limitations any acts taken or omissions suffered by Administrative Agent
in connection with or contemplated by such documents or transactions as fully as
if the term “Administrative Agent” as used in this Section 6 included
Administrative Agent with respect to such documents, transactions, acts or
omissions, and (ii) as additionally provided in this Agreement and the other
Operative Agreements with respect to Administrative Agent.
(b)    The Administrative Agent is authorized on behalf of all the Financing
Parties, without the necessity of any notice to or further consent from the
Financing Parties, from time to time take any action with respect to any
Collateral or the Security Documents which may be necessary to perfect and
maintain perfected the security interest in and Liens upon the Collateral
granted pursuant to the Security Documents.
(c)    The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) upon payment in full of all Loans
and Lessor Fundings and all other obligations of any Lessee/Borrower Party known
to the Administrative Agent and payable under this Agreement or any other
Operative Agreement; (ii) constituting property sold or to be sold or disposed
of as part of or in connection with any disposition permitted hereunder or under
any other Operative Agreement; (iii) constituting property (other than any
Property) in which Lessee or any Subsidiary owned no interest at the time the
Lien was granted or at any time thereafter; (iv) constituting property (other
than any Property) leased by Tech Data or any Subsidiary in a transaction
permitted under this Agreement or any other Operative Agreement; or (v)
consisting of an instrument evidencing Indebtedness or other debt instrument
(other than an Operative Agreement), if the indebtedness evidenced thereby has
been paid in full. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 6.10(c),
provided that the absence of any such confirmation for whatever reason shall not
affect the Administrative Agent’s rights under this Section 6.10(c).
SECTION 7.     MATTERS RELATING TO PAYMENT AND COLLATERAL
7.1    Collection of Payments and Other Amounts.
(d)    The Lessee has agreed pursuant to the terms of the Participation
Agreement to pay directly to the Administrative Agent any and all Rent and any
other amounts of any kind or type owing by the Lessee to the Lessor under the
Lease or any other Operative Agreement. The Administrative Agent shall, promptly
after receipt, apply in accordance with the terms of this Section 7 any such
amounts received from the Lessee and all other payments, receipts and other
consideration received by the Administrative Agent pursuant to the Security
Agreement or otherwise received by the Administrative Agent or any of the
Lenders in connection with the Collateral, the Security Documents or any of the
other Operative Agreements.
(e)    Payments and other amounts received by the Administrative Agent from time
to time in accordance with the terms of subparagraph (a) shall be applied as
follows:
(i)    Any such payment identified as Basic Rent shall be applied by the
Administrative Agent first, ratably to the Financing Parties for application to
the payment of interest on the Loans and Yield on the Allocated Amount which is
due and payable on such date; and second, if no Default or Event of Default has
occurred and is continuing, any excess shall be paid to such Person or Persons
as the Lessee may designate; provided that if a Default or Event of Default is
in effect, such excess (if any) shall instead be held by the Administrative
Agent until the earlier of (I) the first date thereafter on which no Default or
Event of Default shall be continuing (in which case such payments shall then be
made to such other Person or Persons designated by the Lessee) and (II) the
Maturity Date (or, if earlier, the date of any Acceleration) in which case such
amounts shall be applied in the manner contemplated by Section 7.1(b)(v).
(ii)    Any such payment or amount described in Section 2.4(b) shall be applied
in accordance with the terms of Section 2.4(b).
(iii)    Any such payment identified as proceeds of the sale of any Property,
pursuant to Article XXII of the Lease and any payment in respect of excess wear
and tear pursuant to Section 22.3 of the Lease, shall be applied by the
Administrative Agent first, ratably to the payment of the principal and interest
of the Series B Loans and principal and Yield of the B Allocated Amount then
outstanding with respect to such Property, second, ratably to the payment of the
principal and interest of the Series A Loans and principal and Yield on the A
Allocated Amount with respect to such Property, third, ratably to the payment of
any and all other amounts owing to the Administrative Agent and the Financing
Parties hereunder or under any of the other Operative Agreements with respect to
such Property and thereafter as the Lessee shall determine.
(iv)    Any such payment identified as proceeds of the sale of any Property
pursuant to the exercise of remedies under the Security Documents or otherwise
(except as set forth in Section 7.1(b)(iii), shall be applied by the
Administrative Agent first, ratably to the payment of the principal and interest
of the Loans and principal and Yield of the Allocated Amount then outstanding,
second, ratably to any and all other amounts owing to the Administrative Agent
and the Financing Parties hereunder or under any of the other Operative
Agreements and thereafter as the Lessee shall determine.
(v)    Any such payment identified as a payment pursuant to Section 22.1(b) of
the Lease (or otherwise) of the Maximum Residual Guarantee Amount (or any such
lesser amount as may be required by Section 22.1(b) of the Lease) in respect of
any Property shall be applied by the Administrative Agent first, ratably to the
payment of the principal and interest balance of the Series A Loans and
principal and Yield on the A Allocated Amount then outstanding with respect to
such Property, second, ratably to the payment of the principal and interest
balance of the Series B Loans and principal and Yield on the B Allocated Amount
then outstanding with respect to such Property, and third, to the payment of any
other amounts owing to the Administrative Agent or the Financing Parties
hereunder or under any of the other Operative Agreement, and thereafter as the
Lessee shall determine.
(vi)    Any such payment identified as a payment of the Construction Failure
Payment or the Permitted Balance by the Construction Agent pursuant to Section
5.3 of the Construction Agency Agreement, and any payment identified as proceeds
of the sale of the Expansion Property pursuant to Section 5.4 of the
Construction Agency Agreement shall be applied by the Administrative Agent
first, ratably to the payment of the principal and interest of the Loans and
principal and Yield of the Allocated Amount then outstanding that are related to
the Expansion Property, second, ratably to any and all other amounts owing to
the Administrative Agent and the Financing Parties hereunder or under any of the
other Operative Agreements and thereafter as the Lessee shall determine.
(vii)    Any such payment identified as Supplemental Rent shall be applied by
the Administrative Agent to the payment of any amounts then owing to the
Administrative Agent, the Financing Parties and the other parties to the
Operative Agreements (or any of them) (other than any such amounts payable
pursuant to the preceding provisions of this Section 7.1(b)) as shall be
determined by the Administrative Agent in its reasonable discretion.
(viii)    The Administrative Agent in its reasonable judgment shall identify the
nature of each payment or amount received by the Administrative Agent and apply
each such amount in the manner specified above.
(f)    Upon the payment in full of the Loans and all other amounts owing by the
Borrower hereunder or under any other Credit Document, any such moneys remaining
with the Administrative Agent shall be paid to the Borrower for disbursement in
accordance with the Operative Agreements and if not provided for thereunder to
such other Person or Persons as the Borrower may designate. In the event of an
Acceleration it is agreed that, prior to the application of amounts received by
the Administrative Agent in the order described in Section 7.1(b) above, any
such amounts shall first be applied to the payment of (i) any and all sums
advanced by the Administrative Agent in order to preserve the Collateral or
preserve its security interest therein, (ii) the reasonable expenses of
retaking, holding, preparing for sale or lease, selling or otherwise disposing
or realizing on the Collateral, or of any exercise by the Administrative Agent
of its rights under the Security Documents, together with reasonable attorneys’
fees and court costs and (iii) any other amounts owed to the Administrative
Agent under or in connection with the transactions contemplated by the Operative
Agreements (including without limitation any accrued and unpaid administration
fees).
7.2    Certain Remedial Matters. Notwithstanding any other provision of this
Agreement or any other Credit Document:
(c)    the Borrower shall at all times retain all rights to Excepted Payments
payable to or for the account of the Lessor and to demand, collect or commence
an action at law to obtain such payments and to enforce any judgment with
respect thereto (but not to terminate the Lease as a result thereof); and
(d)    the Borrower shall at all times retain the right, but not to the
exclusion of the Administrative Agent, (A) to receive from the Lessee all
notices, certificates and other documents and all information that the Lessee is
permitted or required to give or furnish to the Borrower or the Lessor pursuant
to the Lease, the Participation Agreement or any other Operative Agreement, (B)
to retain all rights with respect to insurance that Article XIV of the Lease or
Section or Section 2.7 of the Construction Agency Agreement specifically confers
upon the “Lessor”, (C) to provide such insurance as the Lessee shall have failed
to maintain or as the Borrower may desire, and (D) to enforce compliance by the
Lessee with the provisions of Articles VIII, IX, X, XI, XIV and XVII of the
Lease.
7.3    Release of Properties, etc. If the Lessee (or its designee) shall at any
time purchase any Property or any Excess Land pursuant to the terms of the Lease
or the Construction Agency Agreement, or if any Property shall be sold in
accordance with Article XXII of the Lease or if the Expansion Property shall be
sold in accordance with Section 5.4 of the Construction Agency Agreement, then,
upon satisfaction by the Borrower of its obligation to prepay the Loans and to
pay accrued interest on the Loans so prepaid pursuant to Section 2.4, the
Administrative Agent is hereby authorized to release such Property or Excess
Land from the Liens created by the Security Documents. In addition, upon the
termination of the Commitments and the payment in full of the Loans and all
other amounts owing by the Borrower hereunder or under any other Operative
Agreement, the Administrative Agent is hereby authorized to release all of the
Properties from the Liens created by the Security Documents; provided that such
payment shall be sufficient to pay in full the Loans and all other amounts owing
by the Borrower or the Lessee hereunder or under the other Operative Agreements.
Upon request of the Borrower or the Lessee following any such release, the
Administrative Agent shall, at the sole cost and expense of the Borrower or the
Lessee, execute and deliver to the Borrower or the Lessee such documents as the
Borrower or the Lessee shall reasonably request to evidence such release.
7.4    Excepted Payments. Notwithstanding any other provision of this Agreement
or the Security Documents, any Excepted Payment received at any time by the
Administrative Agent shall be distributed promptly to the Person entitled to
receive such Excepted Payment.
SECTION 8.     MISCELLANEOUS
8.1    Amendments and Waivers. None of the terms or provisions of this Agreement
may be terminated, amended, supplemented, waived or modified except in
accordance with the terms of Section 11.5 of the Participation Agreement.
8.2    Notices. Unless otherwise expressly specified or permitted by the terms
hereof, all notices, requests, demands, directions, agreements and documents
delivered in connection with this Agreement shall be delivered as provided in
Section 11.3 of the Participation Agreement.
8.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right
remedy, power or privilege hereunder or under the other Operative Agreements
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or future
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
8.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Operative Agreements and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall, except as otherwise specifically limited therein, survive the
execution and delivery of this Agreement and the Notes and the making of the
Loans hereunder.
8.5    Payment of Expenses and Taxes. The Borrower agrees to: (a) pay all
reasonable out-of-pocket costs and expenses of (i) the Administrative Agent,
whether or not the transactions herein contemplated are consummated, in
connection with the negotiation, preparation, execution and delivery of the
Operative Agreements and the documents and instruments referred to therein and
any amendment, waiver or consent relating thereto (including, without
limitation, the reasonable fees and disbursements of counsel for the
Administrative Agent) and (ii) the Administrative Agent and each of the Lenders
in connection with the enforcement of the Operative Agreements and the documents
and instruments referred to therein (including, without limitation, the
reasonable fees and disbursements of counsel for the Administrative Agent and
for each of the Lenders) and (b) pay and hold each of the Lenders harmless from
and against any and all present and future stamp and other similar taxes with
respect to the foregoing matters and save each of the Lenders harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission (other than to the extent attributable to such Lender) to pay such
taxes.
8.6    Successors and Assigns; Participations and Assignments. This Agreement
shall be binding upon and inure to the benefit of the Borrower, the Lenders, the
Administrative Agent, all future holders of the Notes and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of each Lender.
8.7    Participations. Any Lender may, in the ordinary course of its business
and in accordance with applicable law, at any time sell to one or more banks,
financial institutions or other entities (each, a “Participant”) participating
interests in any Loan owing to such Lender, the interest in the Notes held by
such Lender, any Commitment of such Lender or any other interest of such Lender
hereunder and under the other Operative Agreements; provided that any such sale
of a participating interest shall be in a principal amount of at least
$5,000,000. In the event of any such sale by a Lender of a participating
interest to a Participant, such Lender’s obligations under this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of its interest in any
such Note for all purposes under this Agreement and the Notes, and the Borrower
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and the Notes. In no event shall any Participant have any right to
approve any amendment or waiver of any provision of this Agreement or any other
Operative Agreement, or any consent to any departure by the Borrower or any
other Person therefrom, except to the extent that such amendment, waiver or
consent would (a) reduce the principal of, or interest on, any Loan or Note, or
postpone the date of the final maturity of any Loan or Note, in each case to the
extent subject to such participation or (b) release all or substantially all of
the Collateral.
8.8    Assignments; Additional Commitment.
(d)    Any Lender may, in accordance with applicable law, at any time and from
time to time assign to any Lender or any affiliate of any Lender or, with the
consent (subject to Section 9.1 of the Participation Agreement) of the Borrower
(unless an Event of Default hereunder shall have occurred and be continuing) and
the Administrative Agent (which in each case shall not be unreasonably withheld,
conditioned or delayed), to an additional bank, financial institution or other
entity that (i) is either organized under the laws of the United States or any
state thereof or is a foreign bank that operates a branch office in the United
States and (ii) in either case, is not the Lessee or any affiliate of the Lessee
(each such permitted assignee being referred to as a “Purchasing Lender”), all
or any part of its rights and obligations under this Agreement and the other
Operative Agreements pursuant to an Assignment and Acceptance, substantially in
the form of Exhibit C, executed by such Purchasing Lender, such assigning Lender
(and, in the case of a Purchasing Lender that is not a Lender or an affiliate
thereof, subject to Section 9.1 of the Participation Agreement, by the Borrower
and the Administrative Agent) and delivered to the Administrative Agent for its
acceptance and recording in the Register; provided that no such assignment to a
Purchasing Lender (other than any Lender or any affiliate thereof) of the
Commitments hereunder shall be in an aggregate principal amount less than
$5,000,000 (other than in the case of an assignment of all of a Lender’s
interests under this Agreement and the Notes), and provided further that the
assigning Lender shall simultaneously assign to the same Purchasing Lender the
same percentage of the assigning Lender’s rights and obligations under each of
the Operative Agreements (with respect to each of the Series A Loans and the
Series B Loans). Upon such execution, delivery, acceptance and recording, from
and after the effective date determined pursuant to such Assignment and
Acceptance, (x) the Purchasing Lender thereunder shall be a party hereto and, to
the extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder with a Commitment as set forth therein, and
(y) the assigning Lender thereunder shall, to the extent provided in such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such assigning Lender shall cease to be a party hereto). Notwithstanding
anything to the contrary in this Agreement, the consent of the Borrower shall
not be required for any assignment which occurs at any time when any of the
events described in Section 5(g) shall have occurred and be continuing.
(e)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and a Purchasing Lender (and, in the case of a Purchasing Lender that is
not a Lender or an affiliate thereof, by the Borrower and the Administrative
Agent) together with payment to the Administrative Agent of a registration and
processing fee of $4,000, the Administrative Agent shall (i) promptly accept
such Assignment and Acceptance and (ii) promptly after the effective date
determined pursuant thereto, record the information contained therein in the
Register and give notice of such acceptance and recordation to the Lenders and
the Borrower on or prior to such effective date.
(f)    Each Purchasing Lender (other than any Lender organized and existing
under the laws of the U.S. or any state thereof, or any political subdivision of
the U.S. or of any such state), by executing and delivering an Assignment and
Acceptance,
(i)    agrees to execute and deliver to the Administrative Agent, as promptly as
practicable, four signed copies (two for the Administrative Agent and two for
delivery by the Administrative Agent to the Borrower) of IRS Form 1001, Form
4224, Form W-8BEN, Form W-8ECI, or Form W‑8 (or any successor form or comparable
form) claiming complete exemption from withholding and deduction for or on
account of U.S. Federal taxes on or in respect of payments of principal and
interest under or in respect of this Agreement (it being understood that if the
applicable form is not so delivered, payments under or in respect of this
Agreement and the Notes may be subject to withholding and deduction);
(ii)    represents and warrants to the Borrower and the Administrative Agent
that the form so delivered is true and accurate and that, as of the effective
date of the applicable Assignment and Acceptance, each of such Purchasing
Lender’s Lending Offices is entitled to receive payments of principal and
interest under or in respect of this Agreement without withholding or deduction
for or on account of any taxes imposed by the U.S. Federal government;
(iii)    agrees to deliver annually hereafter to each of the Borrower and the
Administrative Agent not later than December 31 of the year preceding the year
to which it will apply, two further properly completed signed copies of IRS Form
1001, Form 4224, Form W-8BEN, Form W-8ECI or Form W‑8 (or any successor form or
comparable form), as appropriate, unless an event has occurred which renders the
relevant form inapplicable (it being understood that if the applicable form is
not so delivered, payments under or in respect of this Agreement and the Notes
may be subject to withholding and deduction);
(iv)    agrees to promptly notify the Borrower and the Administrative Agent in
writing if it ceases to be entitled to receive payments of principal and
interest under or in respect of this Agreement without withholding or deduction
for or on account of any taxes imposed by the U.S. or any political subdivision
in or of the U.S. (it being understood that payments under or in respect of this
Agreement and the Notes may be subject to withholding and deduction in such
event);
(v)    acknowledges that in the event it ceases to be exempt from withholding or
deduction of such taxes, the Administrative Agent may withhold or deduct the
applicable amount from any payments to which such assignee Lender would
otherwise be entitled, without any liability to such assignee Lender therefor;
and
(vi)    agrees to indemnify the Borrower and the Administrative Agent from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs or expenses that result from such assignee
Lender’s breach of any such representation, warranty or agreement.
(g)    Any Lender party to this Agreement may, from time to time and without the
consent of the Borrower or any other Person, pledge or assign for security
purposes any portion of its Loans or any other interests in this Agreement and
the other Operative Agreements to any Federal Reserve Bank.
8.9    The Register; Disclosure. The Administrative Agent shall maintain at its
address referred to in Section 8.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders, the Commitments of the Lenders, and the principal
amount of the Loans by Series owing to each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of clearly
demonstrable error, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register as the owner of the
Loan recorded therein for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable notice.
8.10    Adjustments. If any Lender (a “Benefitted Lender”) shall at any time
receive any payment of all or part of its Loans, or interest thereon, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set‑off, pursuant to events or proceedings of the nature referred to in Section
5(g), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Financing Party, if any, in respect of such
other Financing Party’s Loans or Lessor Fundings, or interest or Yield thereon,
such Benefitted Lender shall purchase for cash from the other Financing Parties
a participating interest in such portion of each such other Financing Party’s
Loans or Lessor Fundings, or shall provide such other Financing Parties with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Benefitted Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Financing Parties as to each
Category of Loans and Lessor Fundings; provided, however, that if all or any
portion of such excess payment or benefit is thereafter recovered from such
Benefitted Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest. The
Borrower agrees that any Lender so purchasing a participation from a Lender
pursuant to this Section 8.10 may, to the fullest extent permitted by law,
exercise all of its rights of payment (including the right of set‑off) with
respect to such participation as fully as if such Person were the direct
creditor of the Borrower in the amount of such participation.
8.11    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or email), and all of said counterparts taken together shall be deemed
to constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
8.12    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
8.13    Integration. This Agreement and the other Operative Documents represent
the agreement of the Borrower, the Administrative Agent, and the Lenders with
respect to the subject mater hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Operative Documents.
8.14    GOVERNING LAW; WAIVER OF JURY TRIAL.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF FLORIDA, WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE PRINCIPLES OF CONFLICT OF LAWS.
(b)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
8.15    Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Operative Agreement to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non‑exclusive general jurisdiction of the Courts of the State of Florida and
the courts of the United States of America for the Middle District of Florida,
Tampa Division, and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same,
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail) postage prepaid, to the Borrower at its
address set forth in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 8.15 any special, exemplary, punitive or consequential damages.
8.16    Acknowledgments. Borrower hereby acknowledges that:
(a)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Operative Agreements, and the relationship
between the Administrative Agent and the Lenders, on one hand, and the Borrower,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor; and
(b)    no joint venture is created hereby or by the other Operative Agreement or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
8.17    Nonrecourse. Anything to the contrary contained in this Agreement or in
any other Operative Agreement notwithstanding, neither the Borrower nor any
officer, director, affiliate or shareholder thereof, nor any of the Borrower’s
successors or assigns (all such Persons being hereinafter referred to
collectively as the “Exculpated Persons”), shall be liable in its individual
capacity in any respect for any liability or obligation hereunder or under any
other Operative Agreement including the payment of the principal of, or interest
on, the Notes, or for monetary damages for the breach of performance of any of
the covenants contained in this Agreement, the Notes or any of the other
Operative Agreements. The Administrative Agent and the Lenders agree that, in
the event any of them pursues any remedies available to them under this
Agreement, the Notes or any other Operative Agreement, neither the
Administrative Agent nor the Lenders shall have any recourse against the
Borrower, nor any other Exculpated Person, for any deficiency, loss or claim for
monetary damages or otherwise resulting therefrom and recourse shall be had
solely and exclusively against the Properties and Collateral and the Lessee; but
nothing contained herein shall be taken to prevent recourse against or the
enforcement of remedies against the Properties and Collateral in respect of any
and all liabilities, obligations and undertakings contained in this Agreement,
the Notes or any other Operative Agreement. Notwithstanding the provisions of
this Section, nothing in this Agreement, the Participation Agreement, the Notes,
the Security Agreement, the Mortgage Instruments or any other Operative
Agreement shall: (a) constitute a waiver, release or discharge of any
indebtedness or obligation evidenced by the Notes or arising under this
Agreement, the Security Agreement, the Mortgage Instruments or the Participation
Agreement or secured by the Security Agreement, the Mortgage Instruments or any
other Operative Agreement, but the same shall continue until paid or discharged;
(b) relieve the Lessor or any Exculpated Person from liability and
responsibility for (but only to the extent of the damages arising by reason of):
(i) active waste knowingly committed by the Lessor or any Exculpated Person with
respect to the Properties or (ii) any fraud, gross negligence, willful
misconduct or willful breach on the part of the Lessor or any such Exculpated
Person; (c) relieve the Lessor or any Exculpated Person from liability and
responsibility for (but only to the extent of the moneys misappropriated,
misapplied or not turned over) (i) misappropriation or misapplication by the
Lessor (i.e., application in a manner contrary to any Operative Agreement) of
any insurance proceeds or condemnation award paid or delivered to the Lessor by
any Person other than the Agent, or (ii) any rents or other income received by
the Lessor from the Lessee that are not turned over to the Agent (other than
Excepted Payments); or (d) affect or in any way limit the Administrative Agent’s
rights and remedies under any Operative Agreement with respect to the Rents and
its rights and powers thereunder or to obtain a judgment against the Lessor’s
interest in the Properties.
8.18    Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged under any of the Notes, including all charges or
fees in connection therewith deemed in the nature of interest under applicable
law shall not exceed the Highest Lawful Rate (as such term is defined below). If
the rate of interest (determined without regard to the preceding sentence) under
this Agreement or any other Operative Agreement at any time exceeds the Highest
Lawful Rate (as defined below), the outstanding amount of the Loans made
hereunder shall bear interest at the Highest Lawful Rate until the total amount
of interest due hereunder equals the amount of interest which would have been
due hereunder if the stated rates of interest set forth in this Agreement and
the other Operative Agreements had at all times been in effect. In addition, if
when the Loans made hereunder are repaid in full the total interest due
hereunder and under the other Operative Agreements (taking into account the
increase provided for above) is less than the total amount of interest which
would have been due hereunder and thereunder if the stated rates of interest set
forth in this Agreement and in such Operative Agreements had at all times been
in effect, then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of the Lenders and the Borrower to conform
strictly to any applicable usury laws. Accordingly, if any Lender contracts for,
charges, or receives any consideration which constitutes interest in excess of
the Highest Lawful Rate, then any such excess shall be cancelled automatically
and, if previously paid, shall at such Lender’s option be applied to the
outstanding amount of the Loans made hereunder or be refunded to the Borrower.
As used in this paragraph, the term “Highest Lawful Rate” means the maximum
lawful interest rate, if any, that at any time or from time to time may be
contracted for, charged, or received under the laws applicable to such Lender
which are presently in effect or, to the extent allowed by law, under such
applicable laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable laws now allow.
8.19    Savings Clause. This Credit Agreement is intended solely as an amendment
of, and contemporaneous restatement of, the terms and conditions of the Existing
Credit Agreement, and this Credit Agreement is not intended, and should not be
construed as in any way as, extinguishing or terminating the Existing Credit
Agreement. The Security Documents, each as amended as provided herein or in the
amendments thereto as of the Restatement Effective Date (and after giving effect
to any releases of any Mortgage Instruments permitted under the Participation
Agreement), shall remain in full force and effect and continue to secure the
obligations described therein.
[Signatures on following pages.]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
BORROWER:
SUNTRUST BANK
By: /s/ DAVID W. PENTER             
Name:    David W. Penter
Title: Managing Director
ADMINISTRATIVE AGENT:
SUNTRUST EQUITY FUNDING, LLC, as Administrative Agent
By:     /s/ PAUL SEVERN            
Name:    Paul Severn
Title: Manager

 
 
 




--------------------------------------------------------------------------------

Exhibit 10-BBw

LENDERS:


THE BANK OF NOVA SCOTIA, as a Lender






By:     /s/ CHRISTOPHER USAS        
Name: Christopher Usas
Title: Director

 
1
 




--------------------------------------------------------------------------------

Exhibit 10-BBw

FIFTH THIRD BANK, an Ohio Banking Corporation, as a Lender




By:     /s/ JOHN A. MARIAN            
Name: John A. Marian
Title: Vice President

 
2
 




--------------------------------------------------------------------------------

Exhibit 10-BBw

 
U.S. BANK NATIONAL ASSOCIATION, as a Lender




By: /s/ KENNETH R. FIELER                
Name: Kenneth R. Fieler
Title: Vice President

 
3
 




--------------------------------------------------------------------------------

Exhibit 10-BBw

MERCANTIL COMMERCEBANK N.A., as a Lender






By:     /s/ MATHEW BRUNO            
Name: Mathew Bruno
Title: Vice President




By:                         
Name:
Title:














Schedule 1.2
Lender
A Loan Commitment
B Loan Commitment
The Bank of Nova Scotia
$39,418,741.12
$6,581,258.88
Fifth Third Bank
$17,138,583.09
$2,861,416.91
US Bank
$21,423,228.87
$3,576,771.13
Mercantil Commercebank N.A.
$11,568,543.59
$1,931,456.41





Exhibit A
REPLACEMENT SERIES A NOTE
$__________________                                June 27, 2013




FOR VALUE RECEIVED, the undersigned, SUNTRUST BANK (the “Borrower”), hereby
unconditionally promises to pay to the order of SunTrust Equity Funding, LLC, as
agent (the “Agent”) for the pro rata benefit of the Lenders at the office of the
Agent, located at 3333 Peachtree Road, NE, 10th Floor, Atlanta, Georgia 30325,
in lawful money of the United States of America and in immediately available
funds, on the Maturity Date, the principal amount of
(_________________________________DOLLARS ($_____________), which amount
includes the aggregate unpaid principal amount of all Existing Series A Loans
made by the Lenders prior to the Restatement Effective Date, or such lesser
amount equal to the Series A Loans made by the Lenders to the Borrower. The
Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time outstanding at the rates and on
the dates specified in Section 2.6 of such Credit Agreement. The Borrower
further agrees to pay all other amounts owing to the Lenders pursuant to the
Credit Agreement or any other Operative Agreement (as defined in the Credit
Agreement).
The holder of this Series A Note is authorized to endorse on the schedules
annexed hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof, or in the Agent’s records, the date,
Type and amount of each Series A Loan made pursuant to the Credit Agreement and
the date and amount of each payment or prepayment of principal thereof, each
continuation thereof and each conversion of all or a portion thereof to another
Type. Each such endorsement shall constitute prima facie evidence of the
accuracy of the information endorsed. The failure to make any such endorsement
or any error in such endorsement shall not affect the obligations of the
Borrower in respect of such Loan.
This Replacement Series A Note (a) is the Series A Notes referred to in the
Fourth Amended and Restated Credit Agreement dated as of June 27, 2013 (as
further amended, supplemented, restated or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the banks and financial
institutions from time to time parties thereto, as Lenders, and the Agent, (b)
is subject to the provisions of the Credit Agreement (including, without
limitation, Section 8.18 thereof) and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement. Capitalized
terms not otherwise defined herein shall have the respective meanings assigned
in the Credit Agreement. Reference is hereby made to the Operative Agreements
for a description of the properties and assets in which a security interest has
been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Series A Note in respect thereof.
This Series A Note is a non-recourse obligation of the Borrower as set forth in
Section 8.17 of the Credit Agreement. This Series A Note is issued in
replacement of the series A note issued pursuant to the Existing Credit
Agreement (the “Existing Series A Note”). This Series A Note is not intended to
be, nor shall it be deemed to be, a repayment or novation of the loans evidenced
by the Existing Series A Note; this Series A Note represents the same
indebtedness evidenced by the Existing Series A Note, together with an increase
in the principal amount thereof.
Upon the occurrence of any Event of Default, all amounts then remaining unpaid
on this Series A Note shall become, or may be declared to be, immediately due
and payable, all as provided in the Credit Agreement.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF FLORIDA WITHOUT REGARD TO ANY OTHERWISE APPLICABLE
PRINCIPLES OF CONFLICT OF LAWS.
SUNTRUST BANK
By:                        
Name:                        
Title:                        


Exhibit B
REPLACEMENT SERIES B NOTE
$__________________                                June 27, 2013




FOR VALUE RECEIVED, the undersigned, SUNTRUST BANK (the “Borrower”), hereby
unconditionally promises to pay to the order of SunTrust Equity Funding, LLC, as
agent (the “Agent”) for the pro rata benefit of the Lenders at the office of the
Agent, located at 3333 Peachtree Road, NE, 10th Floor, Atlanta, Georgia 30326,
in lawful money of the United States of America and in immediately available
funds, on the Maturity Date, the principal amount of
(_________________________________DOLLARS ($_____________), which amount
includes the aggregate unpaid principal amount of all Existing Series B Loans
made by the Lenders prior to the Restatement Effective Date, or such lesser
amount equal to the Series B Loans made by the Lenders to the Borrower.. The
Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time outstanding at the rates and on
the dates specified in Section 2.6 of such Credit Agreement. The Borrower
further agrees to pay all other amounts owing to the Lenders pursuant to the
Credit Agreement or any other Operative Agreement (as defined in the Credit
Agreement).
The holder of this Series B Note is authorized to endorse on the schedules
annexed hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof, or in the Agent’s records, the date,
Type and amount of each Series B Loan made pursuant to the Credit Agreement and
the date and amount of each payment or prepayment of principal thereof, each
continuation thereof and each conversion of all or a portion thereof to another
Type. Each such endorsement shall constitute prima facie evidence of the
accuracy of the information endorsed. The failure to make any such endorsement
or any error in such endorsement shall not affect the obligations of the
Borrower in respect of such Loan.
This Replacement Series B Note (a) is the Series B Notes referred to in the
Fourth Amended and Restated Credit Agreement dated as of June 27, 2013 (as
further amended, supplemented, restated or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the banks and financial
institutions from time to time parties thereto, as Lenders, and the Agent, (b)
is subject to the provisions of the Credit Agreement (including, without
limitation, Section 8.18 thereof) and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement. Capitalized
terms not otherwise defined herein shall have the respective meanings assigned
in the Credit Agreement. Reference is hereby made to the Operative Agreements
for a description of the properties and assets in which a security interest has
been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Series B Note in respect thereof.
This Series B Note is a non-recourse obligation of the Borrower as set forth in
Section 8.17 of the Credit Agreement. This Series B Note is issued in
replacement of the Series B note issued pursuant to the Existing Credit
Agreement (the “Existing Series B Note”). This Series B Note is not intended to
be, nor shall it be deemed to be, a repayment or novation of the loans evidenced
by the Existing Series B Note; this Series B Note represents the same
indebtedness evidenced by the Existing Series B Note, together with an increase
in the principal amount thereof.
Upon the occurrence of any Event of Default, all amounts then remaining unpaid
on this Series B Note shall become, or may be declared to be, immediately due
and payable, all as provided in the Credit Agreement.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF FLORIDA WITHOUT REGARD TO ANY OTHERWISE APPLICABLE
PRINCIPLES OF CONFLICT OF LAWS.
SUNTRUST BANK
By:                        
Name:                        
Title:                        



 
4
 




--------------------------------------------------------------------------------

Exhibit 10-BBw



Exhibit C
ASSIGNMENT AND ACCEPTANCE
Reference is made to (a) the Fourth Amended and Restated Credit Agreement, dated
as of June 27, 2013 (as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among SunTrust Bank, the Lenders named
therein, and SunTrust Equity Funding, LLC, as Administrative Agent. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
__________________ (the “Assignor”) and __________________ (the “Assignee”)
agree as follows:
1.    For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee without recourse to the Assignor, and the Assignee
hereby irrevocably purchases and assumes from the Assignor without recourse to
the Assignor, as of the Effective Date (as defined below), an interest (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement and the other Operative Agreements with respect to the credit
facilities contained in the Credit Agreement as are set forth on Schedule 1
hereto (collectively, the “Assigned Facility”), in the respective principal
amount for the Assigned Facility as set forth on Schedule 1, which Assigned
Interest shall include, to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor, in
its capacity as a Lender, against any Person, known or unknown, arising under,
or in connection with, the Operative Agreements, including, without limitation,
contract claims, tort claims and all other claims at law or in equity, in each
case to the extent related to events or circumstances occurring or existing from
and after the Effective Date.
2.    The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, any other Operative
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Operative Agreement, or
any other instrument or document furnished pursuant thereto, other than that it
is the legal and beneficial owner of the Assigned Interest, that it is legally
authorized to enter into this Assignment and Acceptance, that it has not created
any adverse claim upon the interest being assigned by it hereunder and that such
interest is free and clear of any such adverse claim; and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any other obligor or the performance or
observance by the Borrower or any other obligor of any of their respective
obligations under the Credit Agreement, any other Operative Agreement, or any
other instrument or document furnished pursuant hereto or thereto.
3.    The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance and to become a Lender under the
Operative Agreements and it

 
1

 




--------------------------------------------------------------------------------

Exhibit 10-BBw

is a sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and it is experienced in acquiring and
owning assets of such type; (b) confirms that it has received copies of the
Operative Agreements and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (c) agrees that it will, independently and without
reliance upon the Assignor, the Administrative Agent or any other Financing
Party and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, other Operative Agreements, or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes the Administrative Agent (as defined in each of the Operative
Agreements) to take such action as agent on its behalf and to exercise such
powers and discretion under the Credit Agreement, the other Operative
Agreements, or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Participation Agreement, and the Credit
Agreement and will perform in accordance with their terms all the obligations
which by the terms of the Participation Agreement or the Credit Agreement are
required to be performed by it as a Lender including, if it is organized under
the laws of a jurisdiction outside the U.S., its obligations pursuant to Section
8.8 of the Credit Agreement.
4.    The effective date of this Assignment and Acceptance shall be __________,
20__ (the “Effective Date”). Following the execution of this Assignment and
Acceptance, it will be delivered to the Administrative Agent for acceptance and
recording by it in the manner provided pursuant to Section 8.9 of the Credit
Agreement effective as of the Effective Date.
5.    Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees, and other amounts) to the
Assignor for amounts that have accrued to, but excluding, the Effective Date and
to the Assignee for amounts that have accrued from and after the Effective Date.
6.    From and after the Effective Date, (a) the Assignee shall be a party to
the Credit Agreement and to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
other Operative Agreements and shall be bound by the provisions thereof and (b)
the Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement, and the other Operative Agreements.
7.    This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of Florida. This Assignment and Acceptance
may be executed in any number of counterparts, which together shall constitute
one instrument. This Assignment and Acceptance shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors and
assigns.

 
2

 




--------------------------------------------------------------------------------

Exhibit 10-BBw

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.
ASSIGNOR:
[NAME OF ASSIGNOR]
By:                        
Name:                        
Title:                        
ASSIGNEE:
[NAME OF ASSIGNEE]
By:                        
Name:                        
Title:                        
Consented to:
TECH DATA CORPORATION
By:                    
Name:                    
Title:                    
SUNTRUST EQUITY FUNDING, LLC,
as Administrative Agent
By:                    
Name:                    
Title:                    



 
3

 




--------------------------------------------------------------------------------

Exhibit 10-BBw

SCHEDULE 1
TO ASSIGNMENT AND ACCEPTANCE
RELATING TO THE
THIRD AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF JUNE 27, 2008
AMONG
SUNTRUST BANK,
THE LENDERS NAMED THEREIN,
SUNTRUST EQUITY FUNDING, LLC,
AS ADMINISTRATIVE AGENT
FOR THE LENDERS
                                                        
Name of Assignor:
Name of Assignee:
Effective Date of Assignment:
 
 
 
Outstanding Loan Principal Amounts Assigned
Loan Commitment Amounts Assigned (Including Outstanding Loan
Principal Amounts)
Loan Commitment Percentage Assigned
Series A
$__________
Series B
$__________
Series A
$__________
Series B
$__________
 



[Name of Assignor]                [Name of Assignee]
By:                        By:                    
Name:                        Name:                    
Title:                         Title:                    
Address for Notices to Assignee:

 
 
 




--------------------------------------------------------------------------------

Exhibit 10-BBw

Telephone No.:                 
Telefacsimile No.:                 
Wire Transfer Instructions for Assignee:
ABA #:                    
Account #:                    
Reference:                    
Attention:                    
Applicable Funding Office:

 
 
 


